  l     .XAVIER BECERRA
          Attomey ·General of California
  2·      WILLIAM C.. KWONG.
          Stipet'Vising .Deputy·· Attorney General
  3:      ALLl:Sd~rM. L,QW                  .
         .D_eputy Attorney Genei"al
  4·    .Sti:lt<t Bar No. ·'273202
          ~5s     do1d~·a 0~~~. A:¥em:u;, s.uW~:11090
  s         ~ar)..Franeisco, CA 94102-70Q4
           TtI!ephone:, X415') ~ l~'.:JS-89
  6        :Fax;· (4'f ~) 7Q3-58{3 ,
           E-l'l1a:il:. ut\.:llisoo,U>w@doj.ca;.goy
   7    ..A.trdrrieysjbJ· Defendants·           ·        .
          Bff1kel~. E'rgui;q, Gonzalez; .J~h lvfakela,
  :~    .MindoreJ M(trMz,..f.atty,: an.d.Ra.i,'.llu:j9.f
  9
                                      IN THE UNJTijilSTATES·DISTRICT COtJRT
10
                                 FOR THE NORTHERN DIS.TRICT OF 'CALIFORNIA
1.1
                                                .SAN FRAN.CISCO DIVI'SlON
.12
.1.3
11      CURTIS:VA;UGHNJAC.KS9N,                               Caf,le No, 3.:'18'~cv~0_4098-EMC
l$                                                    naintiff, i$!fPU.LATION FOR VOLUNTARY
                                                                .DISMISSAL wrrli PREJUDICE
-1-6                      v;                                  (,ed .. R. Civ.. P..41(a)(:t)(A)'(H)). .
17
        R. BINKELE, et °'l.,
18

l~
20.     I II
~.l     I) I
22      Ill
.23

24 .
'.2'S

i6
-27
28

                                                                     Stip. Voluritacy Dism issill (3; l B··.ev-Q4098-EMC)


                                                                        ·--· -   - · · · ~ · - - -- - .... ......... . . ~ - - - · ·· · - · ·   •   1
                                    l              TO THE HONORABLE-JUDGE .EDWARD M. CHEN::·
                                   ·2·             Pl"aintiff C.ql'tis Y~~ghp Ja~kson a:nd pefendants.h'a:v.e reso.lved :his,ca:se in.1ts entir.ety.
                                   .3     Ther,e.fore, )he pa~i~s.seip_\il~te·to a. dismi$sal of this· a;ction with p~·'i.=,ju:Hce ~rtder·Fed~ral Rule of
                                   .4.    CivilProce·dw!e 4-l(~)(l)(A)(ii).

                                    5              Each party shall beadts own litigation costs and attorney's fee~ ..
                                   _(j;            lt is sb :stipuJiit_ed..
                                    7
                                            Dated: . /- '!)8·"".2lJ '22)
                                    8
                                   :9

                                 JO
                                 11                     (~
                                           Dated;. ._,__._:._/1.-:z.._o_ _              '$'y: _ __;:=U-.--U--+---4--- -- - - - -
                                  12                                                            A1JiSOfi · ; L w_. eputy . tt9they G~neral
                                                                                                C.QUllSe t .~fencfa-at.s'Bini~ele)"Erguiza,
                                 l'.3                                                           Gonz~J ?, . 1!141ylakela1 },).(i,n~0,i'b, l4u,ni_z, Patty,
                                                                                                ~nd' .Rawhoof'.
                                 14

                                 JS
                                            Dated;
                                 16
                                 17
                                 18                                                                        ISTRIC
                                                                                                      TES D      TC
                                 19                                                                 TA
                                                                                                                                    O
                                                                                                S




                                                                                                                                     U



                                 20
                                                                                            ED




                                                                                                                                      RT



                                                                                                                                  D
                                                                                                                     RDERE
                                          SF7QJ 9400~ 13'
                                                                                        UNIT




                                 21
                                                                                                           OO
                                          2.l.()41019.d'oc;:x:
                                                                                                   IT IS S
                                                                                                                                            R NIA




                                 22
                                                                                                                                    n
                                                                                                                          M. Che
                                 ,23
                                                                                                                dward
                                                                                           NO




                                                                                                        Judge E
                                                                                                                                            FO




                                 :~4·
                                                                                           RT




                                                                                                                                        LI




                                 :'Z.S                                                            ER
                                                                                             H




                                                                                                                                     A




                                                                                                        N                               C
                                 26·                             Dated: January 13, 2020                    D IS T IC T         OF
                                                                                                                  R
                                 27
                                 ·~:s
                                                                                                    2

                                                                                                              StJp._,J'oJunta()' .Disr.n{s,5al (3.: IS•l}v-04Q98-EMC)


~··-···......... .   _ .___------·-··--·-------~--'
                      ........                                                                    - -- - - -                - - - - - · ·- - ---- -·---·"·• ...
